*493OPINION

Per Curiam:

Antonio Alex Garcia pleaded guilty to a felony charge of grand larceny and was sentenced to a term of five years in the Nevada State Prison.
This appeal is taken from an order summarily denying Garcia’s pro se petition for post-conviction relief in which he asserted that his guilty plea was not knowingly and voluntarily entered.
It appears from the record that there is no need to appoint counsel or to require briefing as the district court’s decision denying relief was premature; the record of the evidentiary hearing does not adequately show that Garcia’s plea of guilty was indeed voluntary and knowing. See Heffley v. Warden, 89 Nev. 573, 516 P.2d 1403 (1973).
We reverse and remand with instructions to resolve Garcia’s allegations in light of the transcript of the trial court’s canvass when the guilty plea was entered, and in the light of such other evidence as either party may adduce upon evidentiary hearing.
The office of the State Public Defender is hereby appointed to represent Garcia in the further proceedings.